Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 03/04/2021. Currently claims 1-20 are pending in the application, with claim 20 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claims 1-14, and 16-19 are rejected under 35 U.S.C.103 as being obvious over Kenney et al. (WO 2016/044547 A1), hereafter, referred to as “Kenney”.

Regarding claim 1, Kenney teaches a photocurable silicone composition for three-dimensional (3D) printing (abstract), the photocurable silicone composition comprising of:
 an organopolysiloxane (para. {0019]) including an average of at least two silicon-bonded radiation-sensitive groups per molecule, wherein the radiation-sensitive groups include acryloyloxyalkyl groups or acrylate functional groups (para. [0079], [0086], and acrylate functional group in para. [0092]); 
an organopolysiloxane (para. {0019]) compound having an average of at least two silicon-bonded hydrogen atoms per molecule (para. [0079], [0086], silicon hydride group in para.  [0092], and claim 11);
 a polysiloxane (para. {0019]) compound having an average of at least two silicon-bonded ethylenically unsaturated groups per molecule (para. [0079], [0086], alkynyl group in para.  [0092], and claim 11), thereby, Kenney teaching a photocurable composition, wherein the polysiloxane has two reactive aliphatic ethylene groups per molecule (claim 11, (A)).

Therefore, Kenney teaches that the composition comprises of organopolysiloxane that has at least two silicon bonded radiation sensitive groups per molecule having acrylate 
 
 Kenney also teaches the use of free radical photoinitiator (para. [0104]; and a photoactivated hydrosilylation catalyst (para. [0116], and claim 11) in the composition.

But Kenney fails to explicitly teach to use a free radical photoinitiator in an amount of about 0.01 to about 10 weight % based on the total weight of (meth) acrylate-containing polysiloxane in the composition, and also fails to teach the use of hydrosilylation catalyst in an amount of about 0.001 to about 10 weight % based on the total weight of hydride containing polysiloxane and vinyl-containing polysiloxane in the composition.  However, Kenney teaches that the photoinitiator can be present as any suitable of the composition, such as about 0.1 wt.% to about 15 wt.%,  about 0.5 wt.% to about 5 wt.%, or about 0.1 wt.% or less, about 1 wt.%, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or about 15 wt.% or more of the composition (para. [0105]) for initiating appropriate cure (cross-linking) of the organosiloxane upon exposure to irradiation. Similarly, Kenney also teaches that the hydrosilylation catalyst is also put in sufficient amount to catalyze the reactions upon exposure to radiation, and teaches the use of varied amount based on the combined weight of the reactants (para. [0160-0161]). Therefore, Kenney recognizes the amount of free radical photoinitiator, and the amount of hydrosilylation In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 2, Kenney teaches the use of trimethylsiloxy-terminated poly(dimethylsiloxane/methylhydrogensiloxane) as an ingredient in the composition (para. [0139]). Additionally, Kenney also teaches the use of 3-methacryloyloxlpropyl as a suitable substituted acroyloyloxyalkyl group (para. [0093]).  Therefore, it would have been obvious to any ordinary artisan to substitute the methacryloyloxlpropyl as a substitute of trimethylsiloxy to end up with of methacryloyloxlpropyl-terminated poly(dimethylsiloxane) to obtain predictable result.

Regarding claims 3, 5, and 7, Kenney teaches a photocurable silicone composition for three-dimensional (3D) printing (abstract), the photocurable silicone composition comprising 
(R1 R22  SiO 1/2)w (R22  SiO2/2) x  (R2  SiO3/2 )y  (SiO4/2)z                   
wherein each R1 is an independently selected hydrocarbyl group, which may be substituted or unsubstituted, and each R2 is independently selected from R1 and an ethylenically unsaturated group, with the proviso that at least two of R2 are ethylenically unsaturated groups, and w, x, y, and z are mole fractions such that w+x+y+z=1 (para. [0081]). Kenney also teaches that the mole fractions are varied in the embodiment to get desired otutcome. Therefore, Kenney recognizes mole fraction (thereby in turn wt. %) of the ingredient components as result effective variable because of their variation of use in different embodiments. Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the composition within a range (1 wt% to 50 wt% for the first polysiloxane as claimed in claim 3, and 1 wt% to 80 wt% for the second polysiloxane as claimed in claim 5, and 1 wt% to 80 wt% for the third polysiloxane as claimed in claim 7) would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

 	Regarding claim 4, Kenney teaches a photocurable composition, wherein the polysiloxane has two (more than claimed at least 1.75) Si-H groups per molecule (claim 11, (B)).

Regarding claim 6, Kenney teaches a photocurable composition, wherein the polysiloxane has two (more than claimed at least 1.75) reactive aliphatic ethylene groups per molecule (claim 11, (A)).

Regarding claim 8, Kenney teaches that the composition also comprises of two silicon bonded ethylinically bonded unsaturated group (alkynyl group), and it would have been obvious to any ordinary artisan that (meth)acrylate is considered a acrylate group, and not an alkynyl group.  Therefore, it would have been obvious to any ordinary artisan that the third polysiloxane is not a (meth)acrylate). 
Regarding claim 9, Kenney teaches that the photocurable compound may include organopolysiloxane and organosilicon compounds, and these compounds may independently be linear or branched, and comprise of any combination of M, D, T, and Q units as defined that represent the functionality of the structural units of the organopolysiloxanes, which are equivalent to the three types of organopolysiloxanes as claimed in the claim 1 of the instant application (para. [0076]).  Kenney further teaches that these compounds have structures/formulae, which may be any hydrocarbon, aromatic, aliphatic, alkyl, alkenyl, or alkynl group. Therefore, the use of aliphatic ethylene group would have been obvious to any 

Regarding claim 10, and 17, Kenney teaches the use of non-functional diluents (para. [0028]) in the photocurable compound.  Therefore, with the addition of diluents, maintaining the composition within a range for the principal ingredients (and also the claimed diluent up to about 30%, or up to about 20%) would be a matter of optimization that would be performed under routine experimentation. Additionally, Kenney also teaches the use of fillers (para. [0102]) in addition to the polysiloxanes, diluents, photoinitiators, and the hydrosilylation catalysts.  Therefore, it would have been obvious to any ordinary artisan that maintaining the composition within a range for the principal ingredients (including the claimed total of at least 90% for the polysiloxanes, diluents, filler, photoinitiators, hydrosilylation catalysts etc.) would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claims 11 and 13-14, Kenney teaches the use of multiple photo initiators (L-photo initiator 1, and N: photo initiator 2).  Kenney also teaches that the different photo initiators lead to different curing time based on various sample and light and other configuration (para. [0204]-[207]). Kenney further teaches the use of onium salts as cationic photo initiators (para. [0104]), and that the onium salts may contain phosphorus and/or sulfur In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 12, Kenney teaches the use of 2,2-dimethoxy-2-phenylacetophenone (also known as DMPA), which is known as a photo initiator (para. [0113]); and also the use of diphenyl (2,4,6-trimethylbenzoyl) phosphine oxide (TPO) as photo initiators used in the composition (para. [0113]).

Regarding claim 16, Kenney teaches the use of platinum metal as the photoactivated hydrosilylation catalyst (para. [0158]).

Regarding claim 18, Kenney teaches that the concentration of organosilicon compound having an average of at least two silicon-bonded hydrogen atoms is typically sufficient to provide 0.9 to 1.1 moles of silicon-bonded hydrogen atoms, per mole of ethylenically unsaturated groups of an organosilicon compound having an average of at least two silicon-bonded ethylenically unsaturated groups (para. [0149]). Therefore the molar ratio of Si-H to 
Regarding claim 19, Kenney teaches that the viscosity of the composition that includes major ingredients as less than 500 cSt at 25 °C.

Claim 15 is rejected under 35 U.S.C.103 as being obvious over Kenney et al. (WO 2016/044547 A1), in view of Lai et al. (US Patent Number 5,081,164), hereafter, referred to as “Lai”.

Regarding claim 15, Kenney teaches a photocurable silicone composition for three-dimensional (3D) printing (abstract), which also includes photoinitiators (para. [0104]. But Kenney fails to explicitly teach the use of thermal peroxide initiators. However, Lai teaches to use thermal initiator such as benzoyl peroxide for the polymerization and curing of polysiloxanes (column 5, line 65- column 6, line 1).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Lain and combine additional thermal peroxide initiator, because that would further ensure crosslinking of the polymer by an additional thermal mode.  Since the references deal with polymerization and curing of siloxanes, one would have reasonable expectation of success from the combination. 


Responses to Arguments

Applicant’s argument filed on 3/4/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 1 has been considered, but is not persuasive. Applicant argues that Kenney does not disclose or suggest the combination of a first (meth)acrylate-containing polysiloxane, a second silicon hydride-containing polysiloxane, and a third non-(meth)acrylate aliphatic ethylene containing polysiloxanes, as Kenny teaches the option of two-reactant composition of A) an organosilicon compound having an average of at least two silicon-bonded ethylenically unsaturated groups and at least one silicon-bonded phenyl group per molecule...; and B) an organosilicon compound having an average of at least two silicon-bonded hydrogen atoms per molecule (third and second limitation respectively).  However, the examiner takes the position that Kenney also teaches the use of an organopolysiloxane (para. {0019]) including an average of at least two silicon-bonded radiation-sensitive groups per molecule, wherein the radiation-sensitive groups include acryloyloxyalkyl groups or acrylate functional groups (para. [0079], [0086], and acrylate functional group in para. [0092]).  Therefore, it would have been obvious to a person of ordinary skill to also use the first compositional ingredients as claimed in the instant application. 

Applicant’s second argument that Kenney does not disclose or suggest the combination of a free radical photoinitiator and a hydrosilylation catalyst is also not persuasive, as Kenney clearly teaches the use of free radical photoinitiators and hydrosilylation catalyst in a similar application.  Therefore, it would have been obvious to a person of ordinary skill in the art at the 

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742